Mercure, J.
Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered December 1, 1995, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
An indictment charged defendant with a single count of burglary in the second degree, allegedly committed on September 4, 1994. After defendant’s pretrial motion to dismiss the indictment on statutory speedy trial grounds (see, CPL 30.30) was denied by County Court, defendant entered a plea of guilty and was sentenced as a second felony offender to 5 to 10 years in prison. The plea was entered with the express understanding that defendant waived his right to appeal and withdrew all motions previously made. On appeal, defendant continues to assert that the indictment should be dismissed on statutory speedy trial grounds. Defendant’s right to claim that he was deprived of a speedy trial under CPL 30.30, however, was forfeited as a result of his entering a plea of guilty (see, People v O’Brien, 56 NY2d 1009, 1010; People v McDonald, 206 AD2d 562; People v Cantie, 201 AD2d 805, 806, lv denied 83 NY2d 850).
Mikoll, J. P., Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.